a, Ma
-- = 4

|
y| Form PM-9E

11/09

MILWAUKEE POLICE DEPARTMENT
MEMORANDUM

DATE: MARCH 24, 2015

TO: MICHAEL BRUNSON
DEPUTY INSPECTOR OF POLICE

FR: THOMAS HINES
POLICE SERGEANT

RE: POLICE DETECTIVE SHANNON LEWANDOWSKI, PS #012860
IAS FILE #2015-0026

On January 27, 2015, Captain of Police Timothy HEIER instructed members of the
Internal Affairs Division to investigate an allegation of misconduct on the part of Police
Detective Shannon LEWANDOWSKI.

ALLEGATION

On January 23, 2015, Detective LEWANDOWSKI, while off-duty, was observed
recording a juvenile court proceeding with her cell phone and was argumentative with
court deputies when asked to stop.

INVESTIGATION

|, Sergeant Thomas HINES, reviewed a department memorandum, dated January 23,
2015, written by Police Lieutenant Johnny SGRIGNUOLI, assigned to the Central
Investigations Division. On Friday, January, 23, 2015, Lieutenant SGRIGNUOLI
received a telephone call from Milwaukee County Circuit Court Judge David SWANSON
alleging possible misconduct on the part of Detective LEWANDOWSKI. Judge
SWANSON stated on January 23, 2015, during the hours of 2:30 P.M. and 4:30 P.M.,
he presided over a court hearing for Mr. Nathan KING, a juvenile who had been
charged with committing an Armed Robbery in 2014. Mr. KING had also been shot
during the course of another crime and was confined to a wheelchair. Due to
circumstances pertaining to waiving Mr. KING’S case into adult court, this trial was open
for public view. Judge SWANSON stated victims, citizen and police witnesses related to
the case, prosecuting and defense attorneys’ and court room deputy sheriffs were
present. Additionally, Judge SWANSON had previously authorized an individual to
video and audio record the proceedings as part of a documentary film. The person
authorized to record the proceedings was seated in the gallery with a large “television
style” camera. Seated closely behind that person was a female Judge SWANSON later
learned was Detective LEWANDOWSKI. Next to her was a male individual he later
learned was Detective LEWANDOWSKI’S adult son.

IAS-2015-0026
Summary Report
Page 1 of 10

 
 
  

Detective LEWANDOWSKI had not been subpoenaed as a witness for this case in her
personal or professional capacity. At approximately 3:00 or 4:00 P.M., while court was
in session, Judge SWANSON was verbally alerted by one of his court room deputies
who stated words to the effect, “Ma’am you can’t record in here, you have to stop.”
Judge SWANSON then observed Detective LEVWVANDOWSKI holding her cell phone in
a manner as if she was recording the proceedings. Detective LEWANDOWSKI argued
with the deputy epee nati causing Judge SWANSON to intervene.

Judge SWANSON then asked Defective LEWANDOWSKI if she was recording the

proceedings and she confirmed she was. Judge A Detective tad
LEWANDOWSKI to identify herself and (what institution she represented,/Detective (pene
LEWANDOWSKI replied, “Detective Shannon LEWANDOWSKI MPD.” She then stated ~“/”“

she was recording a backup to “him” while pointing at the individual who was filming the
proceedings. Judge SWANSON questioned the individual with the camera to verify her
statement. The subject replied that he did not know Detective LEWANDOWSKI. Judge
7 SWANSON then ordered Detective LEWANDOWSKI to cease recording, delete any
o\, captured data from her phone, and to not distribute the data to anyone ar she would be
£ held in contempt. He then ordered her to leave the court eave pom SWANSON

    
     
   
   
    
 

  
   

  

 

  
      
   
    

ve
xX ( stated Detective LEWANDOWSKI complied with his orders to leave; however, he was

not certain if she actually deleted the recordings. eT True

   

Judge SWANSON stated the deputies did not seize or inspect Detective
LEWANDOWSKI'S phone and he did not hold her in contempt of court as a courtesy to
a_law_enforcement officer. Judge SWANSON stated he was not aware of any laws
which prohibited recording of court room events; however, recording without the court’s
permission violated court rules. Judge SWANSON apologized f izi hone
or holding Detective LEWANDOWSKI in contempt as_an incident like this had never
a Rappened”to-him-beforeand the entire incident caught him by surprise. Judge
SWANSON went on to describe Detective LEVWWANDOWSKI'S behavior as extremely
unprofessional and contemptuous) Lieutenant SGRIGNUOLI asked Judge SWANSON if
e was able to identify any of the persons present in the court room during the incident
who may have witnessed the incident. He provided the following names: Milwaukee
County Assistant District Attorney (ADA) Joy HAMMOND, Defense Attorney Anne
BOWIE, (then) Milwaukee Police Officer (now) Detective Eric DRAEGER, who had
been subpoenaed to appear, and Milwaukee County Deputy Sheriff Nicole ABDULLAH,
who was accompanied by two additional unknown deputies.

      
   
    

 

   

 

     

   
  

      
     
   
   
   
  
 

  

On January 24, 2015, at approximately 6:40 P.M., Lieutenant SGRIGNUOLI and
Captain Jason SMITH went to Detective LEWANDOWSKI’S residence to suspend her
police powers. During their interaction, Lieutenant SGRIGNUOLI instructed Detective
LEWANDOWSKI of her restrictions and obligations as outlined in the suspension report.

He stated Detective LEWANDOWSKI acknowledged his instructions and affirmed she
did own personal firearms. Detective LEVVANDOWSKI then volunteered that the court

room deputies had overreacted to this entire incident. She stated she had been invited
to the hearing by one of the victims who she had befriended during the course of the
investigation. She admitted to recording the proceedings ae her cell phone and
Se eo niealy ciatinuting. a_porien of the recordings prior toveceiving the order from
Judge . Judge SWANSON provided Lieutenant /SGRIGNUOLI with the
name of the documentary filmmaker present in his court, Mr. /Brad LICHENSTEIN, tel.

\e ------1408
NH. | Bea a\

 
 
      
   
   
 
    
 

 

    
 
  

   
 
  

   
  

 
 

IAS-2015-0026
Summary Report
Page 2 of 10

 

 
  
25 7-110e

    

#1-917-721-3131. According to Lieutenant SGRIGNUOLI, Judge SWANSON added
a that he was disturbed that Detective LEWANDOWSKI would have recorded the

proceedings if appeared to him that she realized what she was doing was
i
f (7

    
 

, prohibited as evidenced by her attempt to conceal her cell phone down by her knee

while recording until discovered by the court room deputies. ew a =

| reviewed five pages of court transcripts prepared by Court ReporterJeannette NOVAK
@ hearing Aa

on February 2, 2015. The document reveals all individuals in attendance fo

It also detailed dialog between Detective LEWANDOWSKI, Judge SWANSON, Deputy
ABDULLAH, Mr. LICHTENSTEIN, and other individuals inside the courtroom. This is not
a complete summary of the event, but according the transcripts at some point during the
hearing, Detective LEWANDOWSKI stated words to the effect, “Yeah, I'm cooperating,
but this is unnecessary. You can stop all of this.” Deputy ABDULLAH replied, “No, it’s
not unnecessary. You need to erase it.” Detective LEWANDOWSKI later indicated that
she deleted the recording and was asked to leave the courtroom.

    
      
         

     

| reviewed incident report (IR) number 14-172-0017 regarding a Recklessly
Endangering Safety (RES) incident, in which Mr. Claudiare MOTLEY is listed as the
victim and Mr. KING is listed as the suspect. The incident occurred on June 21, 2014, at
4033 N. 63% Street. Mr. MOTLEY was shot in the face by Mr. KING as Mr. MOTLEY
was operating a motor vehicle. Mr. MOTLEY then drove himself to the hospital for his
injury. | also reviewed IR number 14-174-0033 regarding an RES incident, in which Mr.
KING is listed as the victim and Ms. Victoria DAVISON is listed as the suspect. The
incident occurred on June 23, 2014, at 4172 N. 14" Street. Ms. DAVISON, who is a
Carry Concealed Weapon (CCW) permit holder, intentionally discharged her firearm
and struck Mr. KING in the abdomen when he attempted to rob her of her vehicle.

       
   
   
   
   
     
  

| reviewed IR number 14-172-0017, supplemental report number 0017, written by
Detective LEWANDOWSKI on June 28, 2014. On June 25, 2014, Detective
LEWANDOWSKI interviewed Mr. KING at the Milwaukee County Children’s Hospital
regarding the RES at 4172 N. 14" Street. During the interview Mr. KING confessed to

shooting Mr. MOTLEY.

        
     
  
 

  

On February 11, 2015, | interviewed Judge SWANSON. He stated that because of the
charges and the waiver petition that was pending against Mr. KING, the hearing was not
a typical juvenile hearing and was open to_the general public. He stated on that
particular day, he allowed individuals into the court room who were required to sign in
so that a record could be kept of who was present. Detective LEWANDOWSKI was
there with her son and “there really wasn’t any issue at least for the first part of the
hearing.” He stated they were not able to finish the waiver hearing, but they were able
to start it. He stated, “I think we were about an hour into the hearing when my deputy
got up and walked over to Ms. LEWANDOWSKI and said something and | couldn't hear
what they were saying. But, you know, there’s testimony going on at the time, but then |
could tell Ms. LEWANDOWSKI, you know, kind of started to argue with my deputy and
at that point, it became a distraction, so | tried to stop the testimony and my attention
was on my bailiff and Ms. LEWANDOWSKI. | asked what was going on and the bailiff
turned to me and said, she’s recording and won't stop...Ms. LEWANDOWSKI said
something like well, I'll stop, but, she’s demanding my phone and then my bailiff said,

veemen ddd

 
 
      
   
   
   
   
   
   
   
   
 
      

IAS-2015-0026
Summary Report
Page 3 of 10

 
  
  

    
 
well, | told her to leave and she’s not leaving. | think at that point | told Ms.
LEWANDOWSKI to delete any recording she may have, you know. | told her recording
wasn't allowed and at that point she said something like, well, | was doing it as a backup
for him, pointing to the documentary film maker, and the documentary film maker just
sort of, you Know, looked at me and immediately said | had nothing to do with this. He
said he didn’t ask her to record anything; | don’t know what she’s talking about. |
believe, you Know, at that point then | reminded everyone that no one other than Mr.
LICHTENSTEIN was permitted to record anything in court and | asked my bailiff to step
out of the court room with Ms. LEWANDOWSKI to make sure that she deleted any

recordings she made.”

Judge SWANSON stated he did not confiscate Detective LEWANDOWSKI’S phone
because she was a police member and he did not think it was necessary. He stated that
even if Detective LEWANDOWSKI was not a police member he would not have held. her
in contempt, but he probably would _have asked for her phone. Judge SWANSON stated

he did not make an announcement prior to the hearing that cell phone recording or
usage was not permitted and he wished had. He stated that Mr. KING’S mother and
stepfather were very upset. He stated he did not notice what Detective LEWANDOWSKI
was doing because she was holding her phone down by her knee “you know, basically
trying to conceal the fact that she was recording.” Judge SWANSON had a
conversation with both the district attorney and with the defense attorney immediately

after the hearing to discuss what had occurred. He stated it was a “complete shock” to 7)

the entire court room. Judge SWANSON stated he believed there is a standing
Milwaukee County Circuit Court rule that all cell phones must be turned off inside of the

court room.

| reviewed a copy of First Judicial District Milwaukee County Court Rules pertaining to
(B) electronic devices (2) (3), which states, “Absent specific authorization from or Court
Commissioner presiding in that courtroom, all electronic devices shall be turned off
when in a courtroom or a commissioner's hearing room. Each Judge and Court
Commissioner may make exceptions to these rules as they think appropriate. Electronic
devices include, but are not limited to, cellular and mobile phones, pagers, iPads,
tablets, lap top computers, and any other electronic devices.

On February 3, 2015, | interviewed Mr. LICHTENSTEIN. He provided me with audio
data from his documentary that depicted this incident. He chose not to provide me with
video of this incident. He stated it would be useless because he never turned his
camera in the direction of Detective LEWANDOWSKI. Mr. LICHTENSTEIN confirmed
the statement he made in Lieutenant SGRIGNUOLI’S memorandum. He stated he was
sitting in front of Detective LEWANDOWSKI and did not witness her recording the event
with her cell phone. He also stated he did not arrange for Detective LEWANDOWSKI to
record the event as a backup for him. | reviewed the audio data, which revealed three
minutes and twelve seconds of dialog between Judge SWANSON, _ Detective
KI, court room deputies and other unknown individuals insi
room. The audio captured by Mr. LICHTENSTEIN is consistent with the courtroom
transcripts discussed previously.

w-----1405

IAS-2015-0026
Summary Report
Page 4 of 10

KAGO

 
 
 
  

  

On March 13, 2015, | interviewed-Deputy ABDULLAH. She stated on the day of this
incident she initially requested everyone to exit the courtroom gallery and go out to the
lobby. She stated she received information from Judge SWANSON that the hearing was
open to the public, so she allowed individuals to come back into the courtroom. She
stated she knew Detective LEWANDOWSKI was a police member because when came
into the courtroom she had a discussion with another police officer or detective who had
been subpoenaed for the hearing. She stated that other deputies in the courtroom also
knew she was a detective. Deputy ABDULAH stated about half way through the

 
       
   
   
   
    

hearing, another deputy observed Detective LEWANDOWSKI using her cell phone to
record the proceedings. She stated o icti giving testimony at the time.

   

She stated a deputy approached Detective LEVWVANDOWSKI and told her she needed to
stop recording. Deputy ABDULAH stated she did not observe Detective
LEWANDOWSKI recording the proceedings. She stated the deputy came back and told
her what Detective LEWANDOWSKI had done, but the deputy did not instruct her to
delete the recording.

 
       
   
   
  

Deputy ABDULLAH stated she then approached Detective LEWANDOWSKI regarding
the recording. She stated she asked Detective LEWANDOWSKI if she was recording
and she denied it. She stated when she asked to see her phone, Detective
LEWANDOWSKI began to argue with her and stated words to the effect, “You deputies

(o> shouldn't be comi l re not getting my phone and is

q all of this necessary.” Deputy ABDULLAH stated Detective LEWANDOWSKI had a
’ ‘ast altinide. She stated she told Detective LEWVANDOWSKI that it was necessary and
<, that she should know better than that. She stated when she looked down at Detective

\V LEWANDOWSKI’S cell phone screen she saw what she believed to be three or four

videos, not_audio. She described the recordings as still photos of the witness that had
white small arrows in the center of each. Deputy ABDULAH stated when she first asked
Detective LEWANDOWSKL to leave the courtroom she refused. She stated it was not
ea until Judge SWANSON ordered her go out into the hallway and another deputy
red approached that she decided to leave the courtroom, Deputy ABDULAH stated when
they got outside the courtroom, she asked Detective LEWANDOWSKI to delete the

\? k recordings from her cell phone and she complied. She stated she witnessed Detective

noone deleted the recordings, but she was uncertain if they were all deleted.
Q ——

y\ On March 18, 2015, | conducted a telephone interview with ADA HAMMOND. She
stated on the day of the proceedings for Mr. KING, Detective LEWANDOWSKI had
appeared off-duty with her son and a friend. ADA HAMMOND stated at some point
during the hearing, the courtroom deputies approached Detective LEWANDOWSKI
about recording the proceedings with her cell phone. ADA HAMMOND stated she did
not hear the dialog between the two deputies and Detective LEWANDOWSKI, but it
appeared as though the deputies were being confrontational as they stood over her.
ADA HAMMOND stated_she_ did not know if Detective LEWANDOWSKI was ever w
uncooperative during her interaction with the deputies. She stated she did not see
Detective OWSKI recording the hearing and she was later informed that the
recording had been deleted. ADA HAMMOND stated because this juvenile court
hearing was open to the public, Detective LEVWANDOWSKI’S actions were not in
violation of State law, not even if she forwarded the data to another party, and did not

compromise the State’s position. fv IN

IAS-2015-0026
Summary Report
Page 5 of 10

          
    
   

  

     
 

 

         
   
   
   
   
   
   
   
     
    

------1406

   
 
   
 
 

 

 

 

 
 

On March 23, 2015, | interviewed Detective DRAEGER who stated he did not witness
Detective LEWANDOWSKI recording the court proceedings with her cell phone. He
stated he was subpoenaed for the hearing, but he did not believe that Detective
LEWANDOWSKI was. Detective DRAEGER stated Detective LEWANDOWSKI was
approached by courtroom deputies regarding the situation and later instructed to exit
the courtroom. Detective DRAEGER stated he did not hear the dialog between
Detective LEWANDOWSKI and the deputies inside the courtroom, but when they
entered the vestibule area, the deputies were “pretty loud.”

During a PI-21 interview on March 6, 2015, Detective LEWANDOWSKI stated on
January 23, 2015, Judge SWANSON proceeded over a court hearing for Mr. KING who
had been charged with multiple armed robberies and a Recklessly Endangering Safety
(RES), with Mr. MOTLEY as the victim. Detective LEWANDOWSKI stated she
interviewed Mr. KING at Children’s Hospital after he got shot while committing a
robbery. During the interview, Mr. KING confessed to shooting Mr. MOTLEY in the face.
Detective LEWANDOWSKI believed the RES incident occurred in the summer of 2014.
Mr. MOTLEY came home for his Milwaukee Tech High School class reunion. Mr.
MOTLEY dropped off a classmate after the reunion and was subsequently boxed in by
two vehicles. Mr. KING tapped on the driver side window of Mr. MOTLEY’S vehicle.
Assuming that this was a robbery attempt, Mr. MOTLEY sped off, and in the process,
was shot in the face. Mr. MOTLEY drove himself to the St. Joseph’s Hospital.

Detective LEWANDOWSKI stated she had nothing to do with the shooting investigation.
She discovered later that Ms. DAVIS was leaving her residence to go to gym when Mr.
KING and his accomplices attempted to rob her. Ms. DAVIS, who is a CCW permit
holder, was carrying a gun at the time of the incident. She went out to her car when she
was approached by Mr. KING and his “crew.” They surrounded her and threatened her
with a gun. Ms. DAVIS subsequently shot Mr. KING in the chest. Detective
LEWANDOWSKI stated she got involved because she volunteered to go to the hospital
and interview Mr. KING regarding the robbery attempt on Ms. DAVIS. When she
arrived, Mr. KING had just gotten back from surgery. She began interviewing him and
asked him if he had been involved in any robberies where someone had been shot.
Detective LEWANDOWSKI stated, “I said to him, without any knowledge of any of these
cases, what about that robbery that you did over by your house because | know from
my experience that’s usually where you start? | said what about when you shot that guy,
when you did that robbery, and he was like, oh, no, no, not shot that guy {sic}; oh, |
didn’t rob him, he took off. He smashed off, he hit a car and | just shot through the
window.” Detective LEWANDOWSKI stated she did some follow up and located the
RES report involving Mr. MOTLEY.

Detective LEWANDOWSKI stated she went back and interviewed Mr. KING again, and
that was when she and his stepfather got into an argument. The stepfather told her she
could no longer talk to Mr. KING because he was getting a lawyer. Detective
LEWANDOWSKI stated she stopped the interview. She subsequently put together a
Facebook photo array, which included Mr. KING as a suspect, and showed it to Mr.
MOTLEY. Detective LEWANDOWSKI met Mr. MOTLEY and his wife, Ms. Kimberly
MOTLEY on Lake Shore Dr. where they were staying with family while Mr. MOTLEY

|AS-2015-0026 eae 'e ee EO T

Summary Report
Page 6 of 10

 

  
   

  
   

  
   

  
   
  
   
 

 

 

had multiple surgeries on his jaw. When Detective LEWANDOWSKI arrived at the
residence, there was a film crew there. She showed Mr. MOTLEY the photo array and
he positively identified Mr. KING as the person who shot him. Detective
LEWANDOWSKI stated she was also able implicate Mr. KING to over 20 other
robberies. She stated the assignment was taken from her and given to Detectives
Vanessa HARMS and Anne PORTNOY. Detective LEWANDOWSKI stated she
continued to check on Mr. MOTLEY because he no longer lived in Milwaukee, and had
moved to North Carolina prior to the shooting incident.

Detective LEWANDOWSKI stated Mr. and Mrs. MOTLEY kept calling her regarding the
status of the investigation. Detective LEWANDOWSKI stated she kept in contact with
them to assure them that_the Milwaukee Police Department was doing everything
possible, especially after Ms. MOTLEY had written an article in the newspaper to Mayor
BARRETT, in which she indicated that no one was doing anything about the case.
Detective LEWANDOWSKI stated she maintained a friendship with Mr. and Mrs.

   

 
   

MOTLEY because they lived out of town and she did not want them to think that no one

from the department cared.

es
Regarding the proceedings on January 23, 2015, Detective LEWANDOWSKI stated she

was involved in an on-duty accident on January 19, 2015. She explained to Mr.
MOTLEY that she was unable to drive due to an accident, in which she sustained a
concussion that left her with memory loss. She told Mr. MOTLEY that she could not
testify at the time and he stated, “Oh, no, this is just a public hearing.” Detective
LEWANDOWSKI stated Mr. MOTLEY invited her to the hearing and she went. She
stated she was driven to the hearing by her girlfriend, who is a law student. Detective
LEWANDOWSKI’S son (Mr. Jordan LEWANDOWSKI) also accompanied them.

Detective LEWANDOWSKI stated when they first arrived, they waited in the lobby
where she observed Mr. KING seated in a wheelchair. Detective LEWANDOWSKI
stated, “| said to Claudiare and the movie camera man and a bunch of people standing
around me that I’m concerned why he’s in the wheelchair because he can walk.”
Detective LEWANDOWSKI stated Mr. KING’S stepfather heard what she said and
started yelling to her, “He’s a paraplegic, he can’t_walk.” She stated the stepfather
recognized her and was upset because she was there. Detective LEWANDOWSKI
stated when they entered the courtroom, she noticed Mr. LICHTENSTEIN holding a
camera inside the courtroom and Mr. MOTLEY was sitting at a table. Detective
LEWANDOWSKI stated she observed Mr_KING’S stepfather taking pictures of her
inside the courtroom with his cell phone prior to the hearing.

 

 

Netective LEWANDOWSKI observed two courtroom deputies talking to Mr. KING’S
stepfather and one deputy was Sitting-at a desk. Detective LEWANDOWSKI stated at
some point one of the deputies ordered everyone to leave the court room. Detective
LEWANDOWSKI stated she informed the deputy that “no, this is a public hearing and
everyone can stay,” and the deputy stated, “I said you have to leave.” Detective
LEWANDOWSKI informed the deputy that this was a public hearing and they should get
confirmation from the Court Commissioner before clearing the court room. Detective
LEWANDOWSKI stated Mr. KING had already been convicted and the hearing was an
opportunity for the victims to discuss punitive damages caused by Mr. KING’S actions.

wera = 1L08

IAS-2015-0026
Summary Report
Page 7 of 10

  
   

 
 
 

 

 

 

 
 

Detective LEWANDOWSKI stated the deputy got upset and “stormed” to the back of the
court room with Judge SWANSON. When they came back into the court room, Judge
SWANSON explained that it was a public hearing so they could stay. Detective
LEWANDOWSKI stated the deputies knew she was a detective prior to the hearing.

Detective LEWANDOWSKI stated that Mrs. MOTLEY works here in the United States
and in Afghanistan. She stated she knows Mrs. MOTLEY well, not only through the RES
investigation, but also regarding Detective LEWANDOWSKI’S desire to travel to
Afghanistan during one of her vacations to volunteer her time. Detective
LEWANDOWSKI stated that during the court proceeding, Judge SWANSON had Mrs.
MOTLEY on a telephonic speaker that was not working properly and Mrs. MOTLEY

could barely hear the proceedings. Detective LEW. ing her
cell Be ee ee eee She

stated, “I record, a ordin just he d is
alerting the bailiff, that I’m recording it.I hit ae and it’s very costly to send anything
to Afghanistan, so | was just trying to just get what he was saying about what he wants
done-with Nathan.” Detective LEWANDOWSKI stated she recorded only one or two
verbal conversations before she was approached by a bailiff and asked to stop
recording. She stated she did not record any video. She stated the bailiffs accused her
of recording video, called her a “liar” and attempted to take her phone from her, but she
refused to give it to them. Detective LEWANDOWSKI stated she was very cooperative,
she deleted all of the recorded audio conversations and offered to show her cell phone

to Judge SWANSON.

Detective LEWANDOSKI stated she had no other reason for recording the court
proceedings other than to forward it to Mrs. MOTLEY who could not be present at the
hearing. She stated, “...1 wasn't filming it. | was just taking that part of his testimony to
send it, you know... And then | cooperated right away and | told him, I’m like, you know,

Judge, "Lerased it and_then she was yelling at me_and-Hiterally gently responded that |
just didn’t want to cause any more, you know, disturbance, so_| ust like hobbled out-with
my son. My son helped me out and the one or two sheriffs followed me out and | had
my phone out and | showed her and then she was like, you're a police officer, you
should know better. And I’m like, it’s a public hearing, you know, and she kept going on

and on.” Detective LEWANDOWSKI stated she wanted to apologize to Judge
SWANSON prior to leaving the courtroom, but the deputies locked the courtroom door.

Detective LEWANDOWSKI stated she was surprised that Judge SWANSON called and
made a complaint. She stated she discovered he had done so when Lieutenant
SGRIGNUOLI and Captain SMITH came to her residence to suspend her police
powers. She_stated they expressed to her that her conduct was unprofessional, she

caused the victims to be str an ANSON d by the
situation. Detective LEVWWANDOWSKI stated, “that’s kind of fu after the
ing, the victi e over to my house and | fed them dinner, we had drinks and

earing, t
they stayed for 2 ho nd talked wi son and mily, and the other victim, Ms.
VIS, told me that traumatized by this incide Id. her
house and moved to Whitefish Bay, so she no longer lives there and that’s kind of what

we were talking about.”
Pee ee eee

 

 

IAS-2015-0026
Summary Report
Page 8 of 10

 

  
   

 
   

  
   

ee me be Og

 
 
 
 
 

 

 

Detective LEWANDOWSKI stated she was not acting on the behalf of the police
department. She was off duty and carried as Injured on Duty (IOD) on the day of the
hearing. She stated she was just there as support. She stated she never recorded court
proceedings prior to this incident. Detective LEVWANDOWSKI stated that the other

reason she recorded the proceedings SS ee eee ol
a ee rae Mr. LINCHENSTEIN was filming a documentary, and

en the bailiffs did nothing about it, she decided to record the proceedings with her
cell phone. | showed Detective LEWANDOWSKI a photo of a sign posted outside of
branch eleven that reads: “Before entering the court: Remove all hats & Turn off all cell
phones Thank You!” Detective LEWANDOWSKI stated she did not see the sign prior to
entering the court room; however, she is aware that cell phones must be turned off
inside of a court room. She stated, “I didn’t notice it. | mean | know that through court
proceedings you don’t record, but there was authorization for the documentary and it
was a public hearing, it was different in my mind that | wasn’t doing anything wrong... It
wasn't a court proceeding in that way. You'll never see me in court with my phone.
Well, you'll see me with a phone, but | won't ever have it on or recording or playing on it.
I've never done that. Again, it was three or four days after my accident and lI’m not
saying | did it because | had a concussion. I’m just saying that | don’t remember
everything as far as seeing that sign on there or, | already know that, but it was a
different type of a hearing.”

When | asked her if the concussion or memory loss she sustained as a result of the
accident affected her decision making on the day of the hearing, she stated she would
never do anything to make herself or the department look bad. She indicated that she
conducted herself the best she could. She stated, “I wanted to apologize right away to

the Judge because | wouldn't want that reputation. My-reputation is everything to me.
My reputation in the courts and in the DA’S office is perfect and so | would never want
that...| just keep Going over it in my héad, like what was my train of thought, because it
was a public hearing. It was being recorded already by a camera crew that | would say,
you know, here’s what you have to say and then send it to his wife who couldn't be
there for him because that’s why he asked me to be there. He needed that, you know,
that friendship; his family’s not there, his wife’s not there, the children are not there. My
child was there. My friend is there and I’m there supporting him.”

Detective LEWANDOWSKI stated she never heard a deputy give pre-instructions to the
court room to turn off all cell phones. She also stated she never saw a documentary
being filmed inside a court room in all her years of service. Detective LEWANDOWSKI
acknowledged identifying herself to Judge SWANSON as a Milwaukee police detective.
She stated she was wearing blue jeans, a jacket, and tennis shoes. She stated she did
not try to conceal the fact that she was recording and she did not have pre-authorization
to record the event. When | asked Detective LEWANDOWSKI why she told Judge
SWANSON that she was recording the proceedings because it was a backup for Mr.
LICHTENSTEIN, she stated, “I wasn’t doing backup for his documentary, okay. That’s
EN tn eae not cause further disturbance because I’m up against
the wall like literally up against the wall and the deputy, she’s yelling at me, yelling, and
so is Nathan's stepdad. He’s like, see, see, you just go ahead, getting louder and
louder. I’m getting incredibly stressed at that point. | don’t want this disturbance...so |
just said whatever, so | could get out of there. | did record it because | told Kim also that

 

 

IAS-2015-0026 225-3 9;" 1 4 1 0

Summary Report
Page 9 of 10

 

 
   

 
   
   

  
 
 

 
  
   
 
 
 

 

 

 

 
 

 
 
  
 
 

 
 
  

| would be calling her when we got back,to the house and tell her. | can’t remember,
especially at that time, I'm like, I’m in therapy for my memory because | knew | could not

tell her what had transpired during that day.”

 

Detective LEWANDOWSKI stated when she left the court room she showed the deputy
her cell phone to prove that she deleted the audio data. She stated she never argued
with the deputies, but they yelled at her. Detective LEWANDOWSKI stated, “I didn’t do
anything to make the department look bad, much less myself...It was like, two of them
were like, one was like 30 seconds and the other one was like another minute or
something. It wasn’t even long because you can’t send things that are long anyway. |
was just trying to get the “meat” out of his statement saying how he felt.” When | asked
Detective LEWANDOWSKI if she believed she violated department policy in any way on

the day of the court hearing, she stated, “Actually, | do think that when the
commissi me if | recorded, | said, yes, and he asked me to erase it. | said,

yes. And | sat back down and it was over with. But the Sheriff, the two girls were already
mad because, | don’t know if they took it personal that | corrected them that it was a
public hearing or if they were listening in on behalf of the stepdad who was already very
vocal with me. It's never been my history in my 16 years I’ve never had any of this. I’m
the one who usually diffuses situations in court...| think if you’re able to play that CD,
you'll hear them, you're not going to hear me. | wasn’t loud at all. | was compliant, but |
didnt call myself out as a Detective. They called me out as a Police Officer way before
and | was well aware that the commissioner knew that | was a Police Officer. There’s
nowhere that | go where commissioners and Judges don’t know that | am the Police.”

When asked, if she would ever use her cell phone to record court hearings again, she
stated, “No, | would not, unless | had a need to and had permission from a Judge or
something, but | can never see ever needing to. And the only reason | did this like |
said was there’s a movie camera in there...” When | asked her if she had anything to
add to her statement, she stated, “While | was not representing the Milwaukee Police
Department, | was very conscious of my position as a Detective, my position as a law
enforcement officer regardless of where | was. | always remain professional and
conduct mysélfas such and to be clear that the deputies raised the tension in that
courtroom to that level, not I. | was compliant to do exactly what | was told and | never
raised my voice... And I’ve only been positively involved in this case. | was up there not
as a police officer regardless if they knew | was or not, but | still maintained
professionalism. In fact, the victims support me that they wrote a letter to the Mayor
regarding and | just want to include that in this.”

| reviewed a letter authored by Mrs. MOTLEY, dated March 5, 2015, regarding award
recommendation for Detective LEWANDOWSKI.

Respectfully submitted,

F

 

e oy
AfLy a

- GF Abhi (Type
Thomas HINES /

Police Sergeant
Internal Affairs Division

web asia id

 

 

 

 

bi \
IAS-2015-0026
Summary Report
Page 10 of 10

  
 

  
  
  
 

 

  
 
